          Case 3:21-cv-00015-SB           Document 6       Filed 01/27/21      Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



YSIDRO ESPINOZA, JR.,                                                    Case No. 3:21-cv-00015-SB

                        Plaintiff,                                         OPINION AND ORDER

                v.

FIRST INSTALLATION SERVICE AND
REPAIR,

                        Defendant.


BECKERMAN, U.S. Magistrate Judge.

        Before the Court are Ysidro Espinoza, Jr.’s (“Espinoza”) application to proceed in forma

pauperis and motion for appointment of pro bono counsel. The Court’s examination of

Espinoza’s application to proceed in forma pauperis reveals that Espinoza is unable to afford the

filing fee. The Court therefore grants Espinoza’s application. For the reasons explained below,

however, the Court denies Espinoza’s motion for appointment of counsel.

        A district court has discretion to request volunteer counsel for indigent plaintiffs in

exceptional circumstances. See Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990). “A

finding of the exceptional circumstances . . . requires at least an evaluation of the likelihood of

the plaintiff’s success on the merits and an evaluation of the plaintiff’s ability to articulate his

claims ‘in light of the complexity of the legal issues involved.’” Agyeman v. Corr. Corp. of Am.,
PAGE 1 – OPINION AND ORDER
          Case 3:21-cv-00015-SB          Document 6       Filed 01/27/21      Page 2 of 3




390 F.3d 1101, 1103 (9th Cir. 2004) (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

Cir. 1986)).

       At this stage of the case, Espinoza has not demonstrated a likelihood of success on the

merits. Espinoza alleges that his former employer, First Installation Service and Repair (“First

Installation”), unlawfully discharged him in violation of Title VII of the Civil Rights Act. (ECF

No. 1-1, at 1.) Espinoza, however, alleges only that First Installation “let [him] go” and gave “no

reason or notice why.” (Compl. at 4.) He does not allege any facts to suggest that First

Installation discriminated against him on account of his race, sex, national origin, color, or

religion. See Nkrumah v. City of Portland, 323 P.3d 453, 457 (Or. Ct. App. 2014) (“Oregon

generally follows the ‘at-will’ employment rule, meaning that [without] a contractual, statutory,

or constitutional requirement to the contrary, an employee may be terminated without notice and

for any reason.”). Thus, although Espinoza has not necessarily demonstrated an ability to

articulate his claims in light of the complexity of the legal issues involved, he is unlikely to

succeed on the merits of his claim and therefore extraordinary circumstances do not warrant

appointment of counsel at this time.

       Accordingly, the Court denies Espinoza’s motion for appointment of counsel. See, e.g.,

Camirand v. Jones, No. 2:19-cv-01829-YY, 2020 WL 1277693, at *3 (D. Or. Mar. 17, 2020)

(“Because Plaintiff has not established extraordinary circumstances warranting the appointment

of counsel at this juncture, the Court DENIES Plaintiff’s three Motions for Appointment of

Counsel[.]”).

///

///

///



PAGE 2 – OPINION AND ORDER
            Case 3:21-cv-00015-SB       Document 6     Filed 01/27/21    Page 3 of 3




                                         CONCLUSION

          Based on the foregoing reasons, the Court GRANTS Espinoza’s application to proceed in

forma pauperis (ECF No. 2), and DENIES Espinoza’s motion for appointment of counsel (ECF

No. 3).

          IT IS SO ORDERED.

          DATED this 27th day of January, 2021.


                                                    HON. STACIE F. BECKERMAN
                                                    United States Magistrate Judge




PAGE 3 – OPINION AND ORDER
